DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Examiner acknowledges applicants’ claim of priority as a Continuation of U.S. App. Ser. No. 15/011,652, filed January 31, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on December 26, 2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Remarks
Claims 1 – 30 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 15 of U.S. Patent No. 10,534,791 contain every element of claims 1 – 9, 13 – 17, 20, and 22 – 30 of the instant application, and as such, anticipate claims 1 – 9, 13 – 17, 20, and 22 – 30 of the instant application.

anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).” ELI LILLY AND COMPANY V BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 5 – 10, 12, 13, and 16 – 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dontcheva, et al., U.S. PG-Pub. No. 2016/0248644 (hereafter, “Dontcheva”).

As to Claim 1, Dontcheva discloses: a computer-implemented method, comprising:
[0028], “… the analysis and visualization system can access event sequence log files (e.g., clickstream data) containing a history of webpage requests/actions by users. By parsing these log files, the analysis and visualization system can identify sequences of events initiated by website users…” wherein the claimed tokens are equivalent to the disclosed “event sequences”, as per [0025], “It follows that an ‘event sequence,’ as used herein, represents a sequential body of data that includes two or more events…”);
identifying one or more components of the data intake and query system that are associated with the plurality of events ([0038], “Each of the one or more websites hosted by the web server 106 can include webpages that are used for purposes such as data storage…”); and
generating visualization data for a graphical visualization based on at least the identified one or more components (Figs. 3A – 3K, illustrating event sequence data visualizations).

As to Claim 2, Dontcheva discloses: wherein the one or more components comprise a plurality of event collectors, wherein the plurality of event collectors are configured to receive the plurality of events and manage storage of the plurality of events ([0040], “… the web server's log file can contain a complete record of each data request associated with a website hosted by the web server 106. In one or more embodiments, the web server 106 can store the log files chronologically so as to indicate a sequence of events.).

As to Claim 3, Dontcheva discloses: wherein the one or more components comprise a plurality of indexers, wherein the plurality of indexers are configured to store the plurality [0028], referring to the web servers receiving and storing data, e.g., “clickstream data”).

As to Claim 5, Dontcheva discloses: identifying a performance metric relating to an operation of the one or more components, and wherein the visualization data corresponds to the performance metric ([0032], “Accordingly, the analysis and visualization system can generate one or more matrices illustrating the level of traffic in the morning, and then may add visual indicators to the one or more matrices indicating webpages and hyperlinks within the website that experience changes in traffic levels in the evening. Thus, a website manager can utilize the comparison generated by the analysis and visualization system to identify webpages and hyperlinks that attract and lose website users in the morning versus in the evening.”).

As to Claim 6, Dontcheva discloses: identifying a performance metric based on the request, wherein the performance metric relates to an operation of the one or more components, wherein the visualization data corresponds to the performance metric, and wherein the performance metric comprises at least one of CPU-related performance metrics, disk-related performance metrics, memory-related performance metrics, network-related performance metrics, energy-usage statistics, data-traffic-related performance metrics, overall system availability performance metrics, cluster-related performance metrics, or virtual machine performance statistics ([0032], Accordingly, the analysis and visualization system can generate one or more matrices illustrating the level of traffic in the morning, and then may add visual indicators to the one or more matrices indicating webpages and hyperlinks within the website that experience changes in traffic levels in the evening. Thus, a website manager can utilize the comparison generated by the analysis and visualization system to identify webpages and hyperlinks that attract and lose website users in the morning versus in the evening.”).

As to Claim 7, Dontcheva discloses: wherein the plurality of events are generated based on the plurality of messages ([0028], “… the analysis and visualization system can access event sequence log files (e.g., clickstream data) containing a history of webpage requests/actions by users. By parsing these log files, the analysis and visualization system can identify sequences of events initiated by website users…”).

As to Claim 8, Dontcheva discloses: wherein the token identifier corresponds to a token, wherein the token comprises metadata for the data source ([0025], referring to, e.g., a time stamp in a stored event sequence).

As to Claim 9, Dontcheva discloses: wherein the token identifier corresponds to a token, wherein the token comprises timestamps for data in the plurality of messages ([0025], “Each event in an event sequence can include a time stamp to provide a sequence to the events.”).

As to Claim 10, Dontcheva discloses: wherein the token identifier is configured to identify a token associated with both the data source and the one or more components ([0040], “In one embodiment, the web server 106 stores data associated with the various data requests that it receives and processes. For example, as described above, the users 112a-112d may request webpage data from the web server 106. Upon receiving a data request from a user, the web server 106 can store a log file that contains information related to the data request 106.”).

Claim 12, Dontcheva discloses: wherein the token identifier corresponds to a token that is included in each message of the plurality of messages ([0041], “rather than storing only information related to webpage requests, the web server 106 may also receive event sequence data via page tagging. For example, a web page may include a tracking pixel, web bug, or another type of code that activates when a user opens the web page, or performs some other event in relation to the web page (e.g., clicks a hyperlink, interacts with a control, initiates a multimedia element, etc.).”).

As to Claim 13, Dontcheva discloses: wherein the token identifier corresponds to a token that provides metadata for the plurality of events ([0025], “As used herein, ‘event sequence data’ includes any body of data representative of a sequence of events.”).

As to Claim 16, Dontcheva discloses: wherein the graphical visualization comprises at least one of a bar chart, scatter plot, area chart, line chart, pie chart, radial gauge, marker gauge, or filler gauge (Figs. 3A – 3K).

As to Claim 17, Dontcheva discloses: wherein the visualization data is based on per-token metrics and system-wide metrics ([0093], “Additionally, the visualization manager 104 can indicate how path-specific traffic volume compares to the aggregate traffic volume.”).

As to Claim 18, Dontcheva discloses: wherein the data source provides the plurality of messages to the one or more components ([0040], In one embodiment, the web server 106 stores data associated with the various data requests that it receives and processes. For example, as described above, the users 112a-112d may request webpage data from the web server 106. Upon receiving a data request from a user, the web server 106 can store a log file that contains information related to the data request 106.”).

As to Claim 19, Dontcheva discloses: wherein the data intake and query system receives the plurality of messages from the data source and routes the plurality of messages to the one or more components ([0028, referring to the function of the event sequence log files).

As to Claim 20, Dontcheva discloses: wherein the data source provides the plurality of messages to the one or more components, and wherein the visualization data is further related to the data source ([0028], referring to the function of the vent sequence log, and [0027], “… the analysis and visualization system can analyze and provide visualizations for more than one dataset related to a particular website.”).

As to Claim 21, Dontcheva discloses: wherein each of the one or more components store the token identifier ([0028], referring to clickstream data being received and stored by one or more servers, by way of log files or direct reporting).

As to Claim 22, Dontcheva discloses: wherein each of the plurality of messages comprises a token corresponding to the token identifier, raw machine data, and event metadata ([0025], describing the characteristics of event sequence data).

As to Claim 23, Dontcheva discloses: calculating values associated with the visualization data; comparing the calculated values to a threshold; and invoking a process based on the comparing ([0048], “By utilizing user interfaces provided by the display manager 204, a user can configure analyses settings such that the analysis manager 102 performs one or more analyses of the data stored by the web server 106 within the parameters defined by the user-configured analyses settings. For example, the display manager 204 may generate a user interface of a plurality of graphical components, objects, and/or elements that allow a user to select a data set, configure time thresholds, identify key limiting factors, etc.”).

As to Claim 24, Dontcheva discloses: a computing system, comprising: one or more processing devices (Fig. 6, showing Computing Device 600 bearing Processor 602) configured to:
identify a plurality of events associated with a token identifier and stored by a data intake and query system, wherein the token identifier corresponds to a data source associated with a plurality of messages received by the data intake and query system ([0028], “… the analysis and visualization system can access event sequence log files (e.g., clickstream data) containing a history of webpage requests/actions by users. By parsing these log files, the analysis and visualization system can identify sequences of events initiated by website users…” wherein the claimed tokens are equivalent to the disclosed “event sequences”, as per [0025], “It follows that an ‘event sequence,’ as used herein, represents a sequential body of data that includes two or more events…”);
identify one or more components of the data intake and query system that are associated with the plurality of events ([0038], “Each of the one or more websites hosted by the web server 106 can include webpages that are used for purposes such as data storage…”); and
generate visualization data for a graphical visualization based on at least the identified one or more components (Figs. 3A – 3K, illustrating event sequence data visualizations).

Claim 25, Dontcheva discloses: wherein the plurality of events are generated based on the plurality of messages ([0028], “… the analysis and visualization system can access event sequence log files (e.g., clickstream data) containing a history of webpage requests/actions by users. By parsing these log files, the analysis and visualization system can identify sequences of events initiated by website users…”).

As to Claim 26, Dontcheva discloses: wherein the token identifier corresponds to a token, wherein the token comprises metadata for the data source ([0025], referring to, e.g., a time stamp in a stored event sequence).

As to Claim 27, Dontcheva discloses: wherein the token identifier is configured to identify a token associated with both the data source and the one or more components ([0040], “In one embodiment, the web server 106 stores data associated with the various data requests that it receives and processes. For example, as described above, the users 112a-112d may request webpage data from the web server 106. Upon receiving a data request from a user, the web server 106 can store a log file that contains information related to the data request 106.”).

As to Claim 28, Dontcheva discloses: non-transitory computer readable storage media comprising computer-executable instructions (Fig. 6, showing Computing Device 600 bearing Memory 604 and Storage 606) that, when executed by a computing system, cause the computing system to perform instructions comprising:
identifying a plurality of events associated with a token identifier and stored by a data intake and query system, wherein the token identifier corresponds to a data source associated with a plurality of messages received by the data intake and query system ([0028], “… the analysis and visualization system can access event sequence log files (e.g., clickstream data) containing a history of webpage requests/actions by users. By parsing these log files, the analysis and visualization system can identify sequences of events initiated by website users…” wherein the claimed tokens are equivalent to the disclosed “event sequences”, as per [0025], “It follows that an ‘event sequence,’ as used herein, represents a sequential body of data that includes two or more events…”);
identifying one or more components of the data intake and query system that are associated with the plurality of events ([0038], “Each of the one or more websites hosted by the web server 106 can include webpages that are used for purposes such as data storage…”); and
generating visualization data for a graphical visualization based on at least the identified one or more components (Figs. 3A – 3K, illustrating event sequence data visualizations).

As to Claim 29, Dontcheva discloses: wherein the plurality of events are generated based on the plurality of messages ([0028], “… the analysis and visualization system can access event sequence log files (e.g., clickstream data) containing a history of webpage requests/actions by users. By parsing these log files, the analysis and visualization system can identify sequences of events initiated by website users…”).

As to Claim 30, Dontcheva discloses: wherein the token identifier corresponds to a token, wherein the token comprises metadata for the data source ([0025], referring to, e.g., a time stamp in a stored event sequence).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dontcheva, as applied to claim 1, in view of Hsiao, et al., U.S. PG-Pub. No. 2015/0341212 (hereafter, “Hsiao”).

As to Claim 4, Dontcheva does not appear to explicitly disclose: wherein the one or more components comprise a plurality of forwarders, wherein the plurality of forwarders are configured to receive the plurality of events and forward the plurality of events for storage.

Hsiao discloses: wherein the one or more components comprise a plurality of forwarders, wherein the plurality of forwarders are configured to receive the plurality of events and forward the plurality of events for storage ([0112], “System 100 includes one or more forwarders 101 that collect data obtained from a variety of different data sources 105”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Dontcheva and Hsiao before him/her, to have modified the storing servers of Dontcheva with the forwarders of Hsiao, in order to use the direct reporting features of the servers of Dontcheva (at [0028]). Instead of storing event data in log files, servers may directly report data via direct reporting, obviating the need to locally retain the desired data.

Claim 11, Dontcheva does not appear to explicitly disclose: wherein the token identifier is a user-provided token name for a token.

Hsiao discloses: wherein the token identifier is a user-provided token name for a token ([0018], referring to the attribute including a name).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Dontcheva and Hsiao before him/her, to have modified the event sequence of Dontcheva with the name attribute of Hsiao, in order to more accurately and quickly refer to a particular even sequence that has been marked for further analysis, as suggested by the “markers” of Dontcheva at [0029]

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dontcheva, as applied to claim 1, in view of Pietrowicz, et al., U.S. PG-Pub. No. 2015/0215177 (hereafter, “Pietrowicz”).

As to Claim 14, Dontcheva does not appear to explicitly disclose: wherein the visualization data relates to a percentage of the plurality of events that were successfully acknowledged for the one or more components.

Pietrowicz discloses: wherein the visualization data relates to a percentage of the plurality of events that were successfully acknowledged for the one or more components ([0112], “the Communications Link Success Indicator calculates the ratio of successful communication link exchanges (i.e., those with a data packet acknowledgment) to communication link attempts observed in the AMI and DA networks during the analysis window.”).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, having the teachings of Dontcheva and Pietrowicz before him/her, to have modified the set of visualized data of Dontcheva with the ratio of successful exchanges from Pietrowicz, in order to employ the feature of Dontcheva allowing users to select a data set on the basis of parameters for user-configured analysis, as suggested by Dontcheva at [0048].

As to Claim 15, Dontcheva does not appear to explicitly disclose: wherein the visualization data relates to a percentage of the plurality of events that were successfully acknowledged for a token corresponding to the token identifier.

Pietrowicz discloses: wherein the visualization data relates to a percentage of the plurality of events that were successfully acknowledged for a token corresponding to the token identifier ([0112], “the Communications Link Success Indicator calculates the ratio of successful communication link exchanges (i.e., those with a data packet acknowledgment) to communication link attempts observed in the AMI and DA networks during the analysis window.”).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, having the teachings of Dontcheva and Pietrowicz before him/her, to have modified the set of visualized data of Dontcheva with the ratio of successful exchanges from Pietrowicz, in order to employ the feature of Dontcheva allowing users to select a data set on the basis of parameters for user-configured analysis, as suggested by Dontcheva at [0048].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIRAV K KHAKHAR/Examiner, Art Unit 2167   

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167